Citation Nr: 9901659	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  93-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1966.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied entitlement to service 
connection for the cause of the veterans death.

The case was previously before the Board in August 1995, when 
it was remanded for additional medical records.  The 
requested development has been completed. 

In April 1998, the Board requested a medical opinion from an 
independent medical expert (IME) in accordance with 38 C.F.R. 
§§ 3.328, 20.901(d) (1998).  The appellant and her 
representative were notified of the Boards request by a 
letter dated in April 1998.  See 38 C.F.R. § 20.903 (1998).  
After the opinion was received at the Board, the appellants 
representative was provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
38 C.F.R. § 20.903 (1998).  The appellants representative 
submitted an informal hearing presentation in December 1998.



FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appellants claim has been obtained.

2.  The veteran died on August [redacted], 1991.  

3.  The immediate cause of the veterans death was cardiac 
arrest.

4.  At the time of the veterans death, service connection 
had been established for PTSD, evaluated as 100 percent 
disabling, and a puncture wound of the right thigh, evaluated 
as 10 percent disabling.

5.  The medical evidence does not establish that 
cardiovascular disease was incurred during service or within 
one year thereafter.

6.  The medical evidence does not establish that PTSD caused 
or aggravated the veterans fatal heart disease, nor that it 
caused or contributed substantially or materially to cause 
the veterans death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veterans 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310, 3.312 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

During his lifetime, the veteran was service connected for 
post traumatic stress disorder (PTSD), evaluated as 100 
percent disabling, and residuals of a puncture wound of the 
right thigh, evaluated as 10 percent disabling.  His widow 
maintains that his service-connected PTSD contributed to his 
fatal heart disease.  She specifically argues that the 
veterans fatal heart attack was the result of his high-risk 
lifestyle that was prompted by his service-connected PTSD.  
The veteran was reportedly a heavy drinker, smoker and eater 
as a result of his PTSD.  He was arrested for alcohol-related 
offenses.

The veterans service medical records disclose no complaints 
or findings pertaining to cardiovascular disease.

The veteran was first diagnosed as having both PTSD and 
hypertension in 1982.  In February 1982, he complained of 
chest pain caused by decreased activity with an increased 
appetite due to nervousness.

In November 1983, the veteran was hospitalized at the VA 
Medical Center (VAMC) in Philadelphia, Pennsylvania, for 
treatment of PTSD and alcohol dependence.  After one week of 
treatment, he signed himself out against medical advice.

The veteran was again hospitalized at the VAMC in 
Philadelphia, Pennsylvania, for treatment of PTSD and major 
depression from February to March 1986.  He gave a history of 
smoking two packages of cigarettes a day for the past 28 
years.  The examiner noted that he was difficult to treat in 
light of his long history of severe PTSD, refractory to 
intervention via groups and individual psychotherapy.  The 
veteran was granted a pass to go home for one day; however, 
he never returned.

The veteran was first diagnosed as having coronary artery 
disease by Rido Cha, M.D. of the Deborah Heart and Lung 
Center in July 1988.  He was described as a heavy smoker, 
smoking two and one half packages of cigarettes per day for 
the past 17 years.  He did not intend to stop.  He also 
consumed high-fat containing foods.  His family history was 
positive for myocardial infarction.  Following cardiac 
catheterization, he underwent coronary artery bypass grafts 
times three.  It appears that he may have required sedation 
due to his anxiety neurosis.  His recovery was complicated by 
pulmonary problems and perioperative inferolateral wall 
myocardial infarction and tachyarrhythmia.  The veteran was 
described as obese and anxious.  The discharge summary 
further indicates that the veteran kept having episodes of 
anxiety with depression, for which he was placed on 
medication with marked improvement.

In December 1988, the veteran sought treatment from Richard 
M. Gomberg, D.O. of Regional Cardiology Associates, P.A. due 
to recurrence of chest pain.  Dr. Gomberg noted that the 
veteran was an extremely anxious individual and that there 
may be a large psychological component to his symptoms.

The veteran was again seen by Dr. Gomberg in January and 
April 1989.  Dr. Gomberg indicated that, in light of recent 
testing, he did not believe that the veterans chest pain was 
a recurrence of angina pectoris.  In April 1989, the veteran 
reported that he had discontinued all of his medications in 
the past month because he did not feel that they were helping 
him.  He further stated that he was not interested in having 
a repeat catheterization performed.

Dr. Styte stated in January 1989 that the veterans 
disability was permanent due to cardiac complications.

VA treatment notes dated in May, June and July 1990 reveal 
that the veteran did not want to be followed by VA for his 
heart disease and refused catheterization, stress test, etc.  
He also did not want therapy for PTSD.

On VA examination in January 1991, the examiner noted that 
the veteran was on medication for his heart disease.  The 
examiner also noted that that further catheterization was 
recommended; however, the veteran refused.  The veteran 
reported that he knew that he did not have long to live and 
did not care.  He reportedly overate when he was nervous.  
The examiner diagnosed PTSD with severe depression, 
aggravated by physical illnesses.

The veteran sought treatment at Kennedy Memorial Hospital on 
March 31, 1991, because of indigestion unresponsive to Tums 
and Rolaids.  He was evaluated briefly and left against 
medical advice.

The veteran was hospitalized at Kennedy Memorial Hospital 
from April 1-5, 1991, for unstable angina pectoris, rule out 
non-Q wave myocardial infarction, coronary artery disease, 
congestive heart failure, diabetes mellitus, hyperlipidemia 
and mucopurulent bronchitis.  He showed signs of anxiety 
neurosis during his hospitalization.

The veteran was then transferred to the VAMC in Philadelphia, 
Pennsylvania, on April 5, 1991, where he underwent cardiac 
catheterization, MUGA scan and percutaneous transluminal 
coronary angioplasty.  It was noted that he had episodes of 
extreme anxiety during his hospitalization and continually 
stated that his heart disease was due to PTSD.  It was 
further indicated that he needed to walk, as this was the 
only way he could vent his anxiety.  This presented some 
difficulty when he had to be immobilized after 
catheterization or other procedures; however, it was felt 
that the risk was less with walking and venting than with 
staying immobilized.  

A May 1991 VA treatment note reads as follows:  Pt 100% s-c 
for PTSD, including cardiac problems related to PTSD, 
severe.  

A June 1991 treatment note reveals that the veteran was under 
care and taking numerous medications for his cardiac 
condition. 

The veteran was admitted to Kennedy Memorial Hospital on 
August 5, 1991, secondary to acute myocardial infarction 
complicated by cardiac arrest, which led to his death.  The 
examiner noted that the veteran had signed out against 
medical advice earlier on that same day from the emergency 
room, i.e., where he was seen for complaints of chest pain.  
The report from the second emergency room admission indicates 
that the veteran was very anxious.  

The death certificate listed cardiac arrest as the immediate 
cause of the veterans death.  An autopsy was not performed.

Dr. Gomberg stated in February 1992 that:  It is my opinion 
at this point that [the veterans] post traumatic stress 
syndrome could have potentially contributed to his untimely 
demise although clearly it did not cause the underlying 
coronary artery disease that the patient had. 

The Board deemed that additional medical expertise was needed 
to render an equitable disposition in this case and requested 
an IME opinion in April 1998.  In that same month, the IME 
provided an expert medical opinion in response to a specific 
Board request.  The physician stated:

As a specialist in Cardiovascular Medicine, 
I have been requested by the Board of 
Veterans Appeals to give an independent 
medical expert opinion concerning the issue 
of entitlement to service connection for the 
cause of the veterans death.

I have reviewed the patients medical 
records in detail.  In summary, the patient 
was first diagnosed as having both post-
traumatic stress disorder and hypertension 
in 1982.  He complained of atypical chest 
pain.  In July 1988, he had coronary artery 
disease demonstrated by cardiac 
catheterization.  He underwent coronary 
artery bypass graft surgery.  Between 
December 1988 and March 1991 he noted 
atypical chest pain.  In April 1991, the 
patient presented with unstable angina and 
subsequently underwent percutaneous 
transluminal coronary angioplasty.  In 
August 1991, he had acute myocardial 
infarction and expired.  This patient had 
well documented coronary atherosclerotic 
heart disease.  His risk factors included a 
positive family history for coronary artery 
disease, former heavy cigarette smoking, 
hypertension, and mild diabetes.  His 
clinical course is typical of this disease.  
During the 3 years prior to his death, he 
experienced unstable angina, underwent 
coronary bypass surgery, coronary 
angioplasty, and ultimately succumbed from 
myocardial infarction and cardiac arrest.

In answer to the question regarding the 
relationship of the patients heart disease 
to his post-traumatic stress disorder, I 
base my opinion on my experience and 
training in cardiovascular disease.  The 
only link between PTSD and coronary artery 
disease is related to the fact that there is 
an increase incidence of type A personality 
traits in the PTSD patients.  The type A 
personality traits include competitive 
striving for achievement, time urgency, and 
hostility.  Only hostility has been shown to 
effect the outcome in coronary artery 
disease, that is heart attack, cardiac 
arrest, or death.

Based on my thorough review of the patients 
medical records, I find no evidence that he 
exhibited hostility.  The record describes 
his statements as Im a bundle of 
nerves. His documented anxiety (August 
1988) and depression, headaches, 
lightheadedness, nightmares, and refusal to 
allow cardiac catheterization (June 1990), 
and anxiety (April 1991) all point to a 
mental state of fear and dependence rather 
than hostility.  Therefore, in my opinion 
there is no factual link between the 
patients post-traumatic stress disorder and 
his coronary artery disease.  There is no 
evidence that his PTSD substantially or 
materially caused his death or had a 
material influence in accelerating his 
death.  Likewise, in my opinion as a 
cardiovascular expert, there is no evidence 
that PTSD or behavior associated with the 
service connected disability would have 
caused or aggravated any cardiovascular 
disease or would have contributed 
substantially or materially in any other way 
to bring about the patients death. 

The IME was a professor of Clinical Medicine in the Division 
of Cardiology at the University of Cincinnati.  


Legal analysis

The appellants claim is found to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1997).  All relevant 
facts have been properly developed.  No further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veterans 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (1998).  A service-
connected disability is the principal cause of death when 
that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(1998).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veterans death may be 
demonstrated by showing that the veterans death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for a cardiovascular 
disease may be established based on a legal presumption 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1996); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The appellant does not allege, nor does the evidence of 
record establish, that the veterans fatal cardiovascular 
disease was incurred during service, or that his service-
connected puncture wound of the right thigh caused his death.  
There is no competent medical evidence showing that the 
service-connected puncture wound of the right thigh caused or 
contributed to the veterans death, or that the 
cardiovascular disease that caused the veterans death 
developed either during service or to a compensable degree 
within one year after his separation from active service.  
See 38 U.S.C.A. §§ 1101(3), 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307(a), 3.309(a) (1998).  Indeed, service 
medical records reveal that no cardiovascular problems were 
reported during the veterans active military service.  The 
first evidence of record showing the presence of  
cardiovascular disease was dated many years the veterans 
separation from service.  Moreover, the record lacks evidence 
of a nexus, or link, between the post-service cardiovascular 
disease and the veterans active service.  There are no 
complaints of continuity of symptomatology or medical 
opinions contained in any of the veterans post-service 
medical records relating his cardiovascular disease to any 
event in active service.

Rather, in this case the appellant argues that the veteran 
incurred cardiovascular disease due to his service-connected 
PTSD.  With respect to service connection for cardiovascular 
disease on a secondary basis, the record includes some 
medical evidence pertaining to a link between the fatal 
cardiovascular disease and the veterans service-connected 
PTSD that is favorable to the appellants claim and some that 
is not favorable, and the Board must assess the probative 
weight of this evidence in rendering a decision.  To this 
end, the Board must analyze the credibility and probative 
value of the evidence, account for evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellants claim includes the May 
1991 VA treatment note stating:  Pt [the veteran] 100% s-c 
for PTSD, including cardiac problems related to PTSD, 
severe.  Among the evidence not favorable to the 
appellants claim is:  (1) Dr. Gombergs February 1992 
statement that the veterans service-connected PTSD clearly 
did not cause his coronary artery disease, and (2) the 
December 1998 IME opinion.  

The Board finds as fact that the veteran is service connected 
for PTSD and that he died from nonservice-connected 
cardiovascular disease.  The Board further finds that the 
preponderance of the evidence is against the claim for 
service connection for the veterans fatal cardiovascular 
disease because the medical evidence that rules out a link 
between the service-connected PTSD and the fatal 
cardiovascular disease is more persuasive and of greater 
weight than the medical evidence that favors such a 
connection.  

The Board finds the greater probative weight must be given to 
the opinions of Dr. Gomberg, and particularly to the IME, 
because:  (1) the IME reviewed the veterans medical history 
and based his opinion on the entire record; (2) the IMEs 
opinion was a direct response to the specific issue in this 
case upon which service connection depends; and (3) the IME 
provided a detailed rationale for his opinion that the 
veterans PTSD did not cause his cardiovascular disease, 
based upon his expertise in cardiology, a medical discipline 
which the Board believes is well-qualified to address the 
etiology of the veterans cardiovascular disease.  The May 
1991 VA examiners statement contains no supporting clinical 
findings and appears to be an unsupported assertion.  Indeed, 
it is not even clear that the examiner was rendering a 
medical opinion, as opposed to merely recording inaccurate 
information provided by the veteran, i.e., that he was 
service connected for cardiac problems related to PTSD.  

Concerning the matter of whether the veterans service-
connected PTSD directly caused or contributed to his death, 
the Board finds that that quantitatively the medical evidence 
is evenly balanced, with Dr. Gomberg asserting that PTSD 
could have potentially contributed to his [the veterans] 
untimely demise, and with the IME affirmatively ruling out 
such a link.  Given the quantitative balance of opinion, the 
Board must assess the probative weight to be given those 
opinions.  Both doctors appear to be specialists in 
cardiology; however, the Board finds the greater probative 
weight must be given to the opinion of the IME.  The IME 
opinion was based on review of the entire record with 
consideration of the findings of other health professionals, 
whereas the statement of Dr. Gomberg referred to no such 
evidence.  The IME provided a detailed account of the 
veterans medical history as evidenced in the treatment 
records, and based his opinion upon that history.

The Board has also considered the veterans, as well as the 
appellants statements that the veterans fatal 
cardiovascular disease was caused by service-connected PTSD, 
based upon her observations of the veteran.  However, there 
is no indication that the veteran or the appellant 
possesses(d) the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the Board concludes that the evidence 
against the appellants claim is more probative and finds as 
fact that the veterans fatal cardiovascular disease was not 
related to his service-connected PTSD and that PTSD did not 
cause or contribute to death.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim, and service connection for the cause of the 
veterans death may not be granted.


ORDER

Entitlement to service connection the cause of the veterans 
death is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals. 
- 2 -
